DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/27/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10, depends on claim 1, recites the first polymer is present at greater than about 25% by weight, i.e. any value greater than 25, while claim 1 recites 15 to 45% by weight of a first polymer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-14, 16-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2014/0199908).
Regarding claims 1, 8, 10, 16, Inoue discloses diaper or a sanitary napkin, i.e. disposal absorbent product, (paragraph 0073), comprising a substrate being a rubber, i.e. an elastic material, (paragraph 0072, claim 18) and a nonwoven fabric (abstract) and an adhesive composition comprising from 5 to 35 parts by weight of propylene 
It is noted that Inoue does not disclose that the adhesive composition is bonded in the leg or waist area. However, given that Inoue discloses a disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper comprising a first substrate and a second substrate bonded with an adhesive, it would have been obvious to one of ordinary skill in the art to use such disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper to be worn around the leg and/or waist area.
Regarding claims 2-3, Inoue discloses the disposable absorbent article of claim 1, wherein given that given that Inoue discloses a disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper comprising a first substrate and a second substrate bonded with an adhesive, it is clear that the adhesive composition is used as a construction adhesive in the disposable absorbent article. 
Regarding claims 4-5 and 21, Inoue discloses the disposable absorbent article of claim 1, wherein a plasticizer is used to decrease melt viscosity and impart flexibility of the hot melt adhesive (paragraph 0051).
Since the instant specification is silent to unexpected results, the specific amount of plasticizer is not considered to confer patentability to the claims. As the melt viscosity and flexibility is a variable that can be modified, among others, by adjusting the amount of plasticizer, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of plasticizer in Inoue to obtain the desired melt viscosity and  flexibility (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, Inoue discloses the disposable absorbent article of claim 1, wherein the second polymer is present in an amount of 3 to 30 parts by weight based on the total weight of the adhesive (paragraph 0053).
Regarding claim 7, Inoue discloses the disposable absorbent article of claim 1 but is silent regarding the molecular weight of the second polymer. However, case laws holds that if there is no evidence in the record pointing to any critical significance in a claimed molecular weight then the claims are not patentable over the prior art.  In re Hoeschele
Regarding claim 11, Inoue discloses the disposable absorbent article of claim 1, wherein the second polymer is a hydrogenated styrene block copolymer (paragraph 0026).
Regarding claims 12, these claims are not required to meet by the prior art given that the prior art discloses propylene based polymer as explained above.
Regarding claim 13, Inoue discloses the disposable absorbent article of claim 1, wherein given that the adhesive composition comprises 5 to 35 parts by weight of first polymer and 3 to 30 parts by weight of second polymer, it is clear that the adhesive comprises at least 35 parts by weight of total polymer based on the adhesive.
Regarding claims 14 and 17, Inoue discloses the disposable absorbent article of claim 1, wherein given that Inoue discloses the same styrene block copolymer and the same layers as claimed in present claim, it is clear that the article and the styrene block copolymer would have the same properties as claimed in present claims.
Regarding claim 22, Inoue discloses the disposable absorbent article of claim 1, wherein the adhesive composition comprises 3 to 30 parts by weight of styrene block copolymer with styrene content of no greater than 20% by weight (paragraph 0034).
Regarding claim 23, Inoue discloses the disposable absorbent article of claim 1, wherein given that Inoue discloses the adhesive may contain wax (paragraph 0055), therefore, it is clear that the wax is an optional and when the wax is not present, it meets the present claim.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2014/0199908) in view of Davis (US 2012/0328805). 
Regarding claim 9, Inoue discloses the disposable absorbent article of claim 1, but fails to disclose the first polymer being a propylene copolymer.
Davis discloses a disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper comprising hot melt adhesive (paragraph 0055) comprising equivalent and interchangeability of using propylene homopolymer with propylene copolymer (paragraph 0017).
Given that Davis discloses the equivalence and interchangeability of using propylene copolymer as presently claimed with using propylene homopolymer as disclosed by Inoue, it would have been obvious to one of ordinary skill in the art to use propylene copolymer in the adhesive of Inoue to meet end users requirements.

Response to Arguments

Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787